 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters Local Union No. 324, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaandCascade Employers Association,Inc.Case No.36-CB-230.April 29, 1960DECISION AND ORDEROn December 30, 1959, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support of suchexceptions.The Charging Party filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations.2'Under the circumstances herein,and inasmuch as the remedy would be the same, wedo not find it necessary to decide,as did the Trial Examiner,whether Local 324's strikeof May 12 against Builders constituted a violation of the Act.2We agree with the Trial Examiner that Local 324's execution of individual contractswith Corvallis and Builders in the context of the Respondent's strike activity constitutedviolations of Section 8(b) (1) (B)and 8(b) (3) ofthe Act.The record establishes thatthe contract with Corvallis would not have been executed but for the precarious economicposition in which that Company was placed as a result of the Union's strike of May 11,1959,and the subsequent events which that strike triggered.These intervening events-the lockout and consequent strike-cannot,under the circumstances herein,serve to in-sulate the Union's unlawful demand for an individual contract from the actual executionof such contract.Builders' capitulation,under the threat of financial disaster resultingfrom the renewed operation of Corvallis,itsprincipal competitor,while Builders re-mained idle,followed by 1 day the Union's request for an individual contract.In addi-tion,the recordpermits no escapefrom the factthat the sum of the tactics employed byLocal 324was in implementation of a designto drive acoercive wedge between theAssociationand employers it representswith the objectof compelling the employers toabandon the Association as their collective-bargaining representative and to substituteindividual for group bargaining.The execution of the individual agreements,occurringin this context,does notmeet the Act's requirements of good-faith bargaining..We do notadopt the view ofthe Trial Examiner,as expressed in footnote 9 of the-IntermediateReport, thatRetail Associates,Inc.,120 NLRB388, andAnderson Litho-graph Company, Inc,et al,124 NLRB 920, are dispositive of the issue concerningBuilders'allegedwithdrawal from the Association.Builders'withdrawal from the'Association appears to have been motivated by a desire to establish the appropriatenessof a unit limited to Builders'employees, for purposes of a pending decertification petition`filed liq its employees.We therefore construe Builders' withdrawal from the multi-employer unit as contingent upon the decertification of the Union.As that contingencydid not occur,we find that the withdrawal was ineffective.127 NLRB No. 55 GENERAL TEAMSTERS LOCAL UNION NO. 324, ETC.489ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, General Teamsters LocalUnion No. 324, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, its officers, agents, successors,,and assigns, shall :1.Cease and desist from :(a) In any manner restraining or coercing any employer who is a.member of Cascade Employers Association, Inc., or any other em-ployer, in the selection of the said Association, or any other person,group, corporation, organization, or association, as a representativefor the purposes of collective bargaining or the adjustment ofgrievances.(b)Refusing to bargain collectively with the said Association withrespect to the wages, hours, and other terms and conditions of em-ployment of employees in the appropriate unit.(c)Giving effect to the individual contracts which it executed withCorvallis Sand and Gravel Co., on July 5, 1959, and Builders SupplyCo., on July 6, 1959, or any modification, continuation, extension, orrenewal thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named As-sociation, with respect to the wages, hours, and other terms and con-ditions of employment of employees in the unit found to be appro-priate for bargaining purposes, and, if agreement is reached, embodythe terms in a signed contract.(b)As hereafter set forth, post copies of the notice attached heretomarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Nineteenth Region of the National LaborRelations Board, shall, after being duly signed by an official represen-tative of the Union, be posted by the said Union at its business officeand customary membership meeting places, including all places wherenotices to members are customarily posted, immediately upon receiptthereof and be maintained by it for a period of 60 days thereafter.Reasonable steps shall be taken by the Union to insure that said noticesare not altered, defaced, or covered by any other material.(c)Furnish to the said Regional Director for the NineteenthRegion of the Board signed copies of the said notice attached heretomarked "Appendix" for posting by the employer-members of CascadeEmployers Association, Inc., if such employers are willing, in placeswere notices to their employees are customarily posted.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order" 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Nineteenth Region ofthe Board, in writing, within 10 days from the date of this Decisionand Order, what steps it has taken to comply herewith.APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF EMPLOYERSWiio ARE MEMBERS OF THE CASCADE EMPLOYERS ASSOCIATION, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby give notice that :WE WILL bargain collectively, upon request, with Cascade Em-ployers Association, Inc., with respect to the wages, hours, andother terms and conditions of employment of employees of themembers of the above-named Association in the unit describedherein, and, if agreement is reached, embody the terms in a signedcontract.The bargaining unit is:All truckdrivers and helpers, levermen, truck mechanicsand helpers, lift jitney and carrier drivers, warehousemen(including parts and tool men), greasers and tire men, ex-cluding office, clerical employees, and supervisors, as definedin the Act.WE WILL NOT in any manner restrain or coerce any employerwho is a member of, or represented by, Cascade Employers As-sociation, Inc., or any other employer, in the selection of the saidCascade Employers Association, Inc., or any other person, group,corporation,organization,or association,as a representative forthe purposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT give effect or enforce or attempt to enforce ourindividual contract with Corvallis Sand and Gravel Co., datedJuly 5, 1959, or our separate contract with Builders Supply Co.,dated July 6, 1959, since the aforesaid companies are membersof the above-named Association, and the employees of the namedcompanies are components of the bargaining unit described above.GENERALTEAMSTERSLOCAL UNION No.324, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. GENERAL TEAMSTERS LOCAL UNION NO. 3 2 4, ETC.491INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Portland, Oregon, on August 27-28, 1959, on complaint of theGeneral Counsel and answer of General Teamsters Local Union No. 324, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,herein called the Union.The issues litigated were whether or not the Union violatedSection 8(b)(1)(B) and 8(b)(3) of the Act, by certain conduct which occurredin the course of negotiations between the Union and Cascade Employers Association,Inc., herein called the Association, on or about May 11, 1959.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE ASSOCIATIONThe Association is an Oregon nonprofit corporation, with its principal place ofbusiness in Portland, Oregon.' It exists,inter alia,for the purpose of representingits employer-members who engage in the ready-mix concrete business in negotiatingcollective-bargaining agreementswith various labor organizations, including theUnion, who are representatives of the employees of the Association's members.Member-employers of the Association, engaged in nonretail operations, annuallydo a volume of business in excess of $1,000,000 and ship more than $50,000 worthof goods from the State of Oregon to points outside Oregon, and from the State ofWashington to points outside that State.Upon the pleadings and the record as a whole, I find that the Association, at alltimes pertinent hereto, was an employer within the meaning of Section 2(2) of theAct, and engaged in commerce within themeaningof Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDIt is admittedand Ifind that theUnion is a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueIt is the contention of the General Counsel that the Union restrained and coercedtwo member-companies of the Association to bypass the Association, their freelychosen and duly designated bargaining representative in an appropriate multiemployerbargaining unit, and to sign individual contracts with the Union, thereby violatingSection 8(b)(1)(B) and 8(b)(3) of the Act.The Union denies the commission of the alleged unfair labor practices.B. Background; composition of the Association, Corvallis, and Builders; the multi-employer unit; the history of bargaining in the multiemployer unitThere is no conflict in the testimony as to the basic facts of this proceeding.Theseundisputed facts are set forth in the following summary.The Association was formed in the year 1946 and was composed of approximatelya dozen companies engaging in the sand, gravel, and ready-mix concrete business inthe Salem-Corvallis, Oregon, area.Among the original members were two com-panies with which we are especially concerned herein; Corvallis Sand and GravelCo., referred to as Corvallis, and Builders Supply Co., referred to as Builders.Bothcompanies have their principal place of business at Corvallis, Oregon. Shortly afterits formation, the Association and the Union entered negotiations, and ultimatelyagreed upon a contract covering wages, hours, and working conditions of the menemployed by the Association's members in the aforementioned industry.Thereafter,as contracts expired, a committee of the Association met with a committee of theUnion, and a new contract was agreed upon in negotiations.1 Cascade Employers Association, Inc., Is successor to another employer group namedAssociated Concrete Products, Inc.This was merely a change in name and has no legaleffect on the rights and duties of the parties to this proceeding.This entity Is referredto as the Association in this report. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe appropriate unit for which the parties bargained was composed of the em-ployees of the Association members engaged in the industry in the Salem-Corvallisarea in a multiemployer unit described as follows:All truckdrivers and helpers, levermen, truck mechanics and helpers, lift jitneyand carrier drivers, warehousemen (including parts and tool men), greasers andtiremen, excluding office, clerical employees, and supervisors, as defined inthe Act.During the period 1946 to the present, Pat Blair, manager of the Association,was the principal negotiator for the Association, and various officers of the Union,includingWard Graham, its secretary, composed the Union's committee, and rep-resented the employees.Builders' membership was continuous in the Association, so it was always boundby these contracts.Corvallis became a member of the Association in 1946 but fora period of 2 years, ending in 1956, it dropped its membership in the Associationand executed a separate contract for its employees with the Union.The most recent contract between the parties was a 3-year agreement whichbecame effective on January 1, 1956, and expired by its terms on December 31,1958.2The agreement lists the names of the employers who were covered by theagreement and for whom the Association bargained.At the time this contractwas negotiated, Corvallis was not a member of the Association, but some monthsprior to July 26, 1956, Corvallis resumed membership in the Association and withthe consent of all parties, its name was added to the list of employers covered by theAssociation-Union agreement.Further, on July 26, 1956, the Association, onbehalf of Corvallis, and the Union executed a supplemental agreement whichcovered certain employees of Corvallis who did not fall within the classificationsset out in the contract of January 1, 1956.Thereafter Corvallis and the Unionenforced both of the aforementioned contracts.C. The 1959 multiemployer negotiationsAs the termination date of the contract, December 31, 1958, approached, boththe Union and the Association gave timely notice to the other of their respectivedesires to change the terms of their expiring agreement. In this connection, itshould be noted that the Union sent identical notices to all the members of theAssociation including Corvallis and Builders.The parties then began negotiationsfors new contract.The first meeting was held on December 1, 1958.The Association was repre-sented by Blair, manager of the Association; Staatz of River Bend Sand and GravelCo.; Lindahl of Valley Concrete Co.; and Morgan of Walling Sand and Gravel Co.The Union was represented by a group of its officers, some of whom played keyroles in the controversy as it later developed.These officers, composing the unioncommittee were:Ward Graham, its secretary, and Business Agents Harland D.Kelly and Peter Winger.Another Business Agent, Tomlinson, and Holmes of theTeamsters Joint Council were on the negotiating committee but their roles are oflesser importance.The committee met and negotiated in four meetings in the month of December1958, three or four in January 1959, and thereafter the committees met on prac-ticallya weekly basis. In these negotiations the Association represented bothCorvallis and Builders as well as its other members, and it is undisputed that allthese meetings were conducted, as they had been in the past, on a multiemployer-union basis for the multiemployer unit set forth above. It should also be notedthat it is undisputed that the Union during this period raised no question concerningthe propriety of the multiemployer unit, or made any objection to the negotiatingon that basis.D. The status of multiemployer negotiations on May 11; the picketingat Corvallis and BuildersIt is undisputed that by Friday, May 8, the parties had discussed and reachedagreement on many of the 'subjects covered in their expiring contract.This docu-ment dealt with the following subjects: union security, discharge, holidays, hours,wages and classifications, calltime, expenses away from home, payday, wage claims,vacations, pension fund, termination of employment, adjustment of grievances, andduration of the agreement.The parties were still in disagreement as to the amountof a wage increase.At the meeting of May 8, the representatives of the parties2 General,Counsel's Exhibit No.2 In evidence. GENERAL TEAMSTERS LOCAL UNION NO. 324, ETC.493agreed that the Association representatives would draft a "package" proposal, whichwould include a wage raise, submit it to the Union's representatives, who in turnwould submit it to the union membership.On Monday, May 11, the Association was in the process of mimeographing itsproposal which had not yet been submitted to the Union, when the Union initiatedpicketing at the plant of Corvallis.John Gallagher, Jr., testified credibly, and his testimony is not controverted, thaton Monday morning, May 11, 1959, about 9 a.m., Union Representatives Kelly andWinger came to his office.The three were well acquainted, having dealt on labormatters through the years.Kelly presented a contract, which is set forth hereafter,to Gallagher and asked Gallagher to sign itGallagher told Kelly that, as Kellywell knew, the company was a member of the Association, and that the Associationwas representing the company in the current negotiations and that Kelly wouldhave to discuss the terms of any contract with Pat Blair and the Association'snegotiating committee.Kelly replied that the Union wasno longer dealing with theAssociation;that from now on it was dealing with theindividualcompany.Gal-lagher replied the company was still a member of the Association and that Kellywould still have to bargain with that organization.Kelly told Gallagher that he,"had better think it over pretty seriously," and that he would call Gallagher backat noon for an answer. The union representatives then retired, leaving the contractwith Gallagher.He noticed that it had been -signed by Ward Graham, secretary ofthe Union.This contract 3 read as follows:The undersigned agree to the following changes in the 1959, 1960, 1961, 1962Sand & Gravel Agreement between the Teamsters Local 324 and the followingemployers:1.Wages-25¢ an hour January 1, 1959 to be added to the wage scale thatwas being paid in the contract which expired December 31, 1958. 25¢ an hourJanuary 1, 1960. 25¢ an hour January 1, 1961 in all classifications.Agree-ment to expire March 31, 1962.2.Add Veterans Day as a paid holiday.3.Add 3 weeks vacation after 15 years of employment.4.Add pro-rated vacation clause.5.Add truck and trailer to classifications with low-boy and semi-trailer..6.Health & Welfare Oregon Teamsters Employers Trust-$11.35 January 1,1959 to June 1, 1959. $15.00 plan for hours worked in May.7.Continue 10¢ Pension Plan January 1, 1959.For the Employer:For the Union:---------------------------------SignedWARD GRAHAM,Sec'y.At noon, Kelly phoned Gallagher and asked him if he was prepared to sign thecontract.Gallagher again told Kelly that the company was a member of the Asso-ciation, which was bargaining for it on the multiemployer basis.Kelly said, "That'stoo bad," and hung up. At 12:30 p.m., the Union Agents Kelly and Winger appearedat the main gate of Corvallis with a picket banner which said, "On Strike."Theyplaced the picket banner near the main gate. Immediately upon the appearanceof the picket banner and the union representatives, the employees of Corvallis pre-pared to stop work, some stopped immediately, and others finished the tasks in hand.Kelly and Winger, with the picket banner, remained at the gate of the plantthroughout the remainder of the afternoon.By nightfall all employees of thecompany had struck.The picketing continued thereafter, and the employees ofCorvallis did not work from that date until July 6, 1959.On the next morning, May 12, the strike spread to the plant of Builders. JohnW. Ash, Jr., the owner of that company, testified credibly and without contradictionthat on that morning he reached his plant about 8 a.m. and noticed that a groupof his employees were on the sidewalk talking with Union Agents Kelly and Winger.When 8 a.m., their starting time arrived, the employees stayed outside the gate, anddid not report for work.About 10 a.m., that morning, Ash saw one of theemployees of Corvallis at the gate of his plant with a picket sign which read, "Unfairto Teamsters Local 324."This sign was removed, however, after its appearance onthat date.Thereafter, the employees of Builders did not report for work untilapproximately 4:30 p.m. on July 6.It should also be noted that at the hearing the Union stipulated that it conductedpicketing at Corvallis beginning on May 11, 1958, but refused to so stipulate as8General Counsel's Exhibit No.9 In evidence. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDto Builders.Also, no demand for a separate contract was made or asked of Buildersprior to the time its employees stopped work.It is also undisputed that no pickets appeared, or were placed at any plant ofothermembers of the Association, at or around these dates.E. The reaction of the Association; the lockout, its termination, and the picketingof all employersOn May 11 and 12, when the picketing at Corvallis and Builders occurred, thosecompanies immediately notified the Association.On May 13, the negotiating com-mittee of the Association held a meeting and decided to support the plants thatwere being struck, on the basis that a strike against one was a strike against all.Afew days later, all the employer-members of the Association met and decided to,close their plants in support of the companies which had been struck.However,all the members of the Association could not suspend operation at the same timebecause of contract commitments. It was then decided that as each company could,itwould suspend operations.Thereafter, the members of the Association, as cir-cumstances permitted, notified their employees that because of the strike at someplants of the Association they were temporarily suspending operations.This lock-out had extended to the plants of all members by May 19.Meanwhile, on May 13, 1959, the negotiating committee of the Association sub-mitted its package proposal pursuant to the agreement of the meeting of May 8.Thereafter, contemporaneous with the picketing at Corvallis; the strike at Builders;and the lockout of employees at the plants of the Association, the negotiating com-mittee of the Association and the committee of the Union continued to meet.Also, at approximately this time, on May 18, the Association invoked the processesof the Board by filing the original charge herein, which was later amended on June 9,OnMay 21, the committees of the parties met and on this occasion, Graham,secretary of the Union, notified the Association that the Union had held a meetingof its members and that the employees had turned down the package proposal ofthe ,Association.The principal objection was the question, of wages.The Unionthen reinstated its original demand for a 35-cent an hour pay raise.The partieswere also at odds on the question of whether the welfare fund would be administeredby the Union or by the Association.On June 1 the parties met again, and on this occasion the employers reaffirmedtheir offer of May 13 in its entirely, and some of the employers' committee statedthat they did not think the package proposal had been presented to the men by theUnion in a fair manner. They stated that they wished to see the offer resubmittedto the men.On this date also, the Association decided toendits lockout, and its membersnotified their employees to return to work.However, at this point, the Union andthe Operating Engineers Union both initiated picketing at all plants of the Associa-tion'smembers.This picketing had continued until the date of hearing.,On June 4 the parties met again and the union representatives stated that theymight be agreeable to the package proposal if the Union was granted a 25-cent anhour increase effective January 1, 1959, an additional 15-cent increase as of May 1,1959, and an additional 5 cents as of September 1, 1959. The question of how thehealth and welfare fund would be administered was also at issue, as well as a changein vacations, a proposal which seemed to enter and leave the negotiationsOn June 16, another meeting of the committees was held at which practicallyevery member of the Association was represented.According to Blair, whose testi-mony is not contradicted, at this meeting the conferees tentatively reached an agree-ment on all issues except the one on union security.As to that, Mr. Carney, attorneyfor the Union, and Blair, representative of the Association, agreed to make an effortto draft some language on that subject which would meet the requirements of theAct.One other issue was also unresolved; that was the question as to what wouldhappen if a contract was agreed upon, in view of the fact that the OperatingEngineers were also operating picket lines at the plants of the Association.On June 19 another meeting took place between Blair, representing the Associa-tion, and Carney, Holmes, Graham, and Tomlinson, representing the UnionAt thismeeting they made a draft of all the proposals that had been agreed upon. Blairsubmitted a draft in regard to union security with which Carney disagreed on minorpoints.Itwas agreed that the proposal would be redrafted and a copy submitted.On the next day, June 20, Blair drafted a complete copy of the proposed agree-ment; this included the health and welfare provision, and a wage provision givingemployees an increase of 25 cents per hour for 1959, 15 cents for 1960, and a re- GENERAL TEAMSTERS LOCAL UNIONNO.324,ETC.495opening for wages in 1961.Copies were sent to Graham and Carney on the 23rd .4One other question was unresolved-what disposition the parties would make ofcharges which the Association had filed against the Union before the Board.F. The capitulation of Corvallis and BuildersJohn Gallagher, Sr., is the president and majority stockholder of Corvallis.Heis 84 years of age and for many years had left the active management of the businessin the hands of his son, John Gallagher, Jr., mentioned previously.Mr. Gallagher,Sr., testified that a day or two prior to July 5, 1959, he decided to end the strike athis plant.He called an acquaintance, Red Wages, an official of the OperatingEngineers Union, and asked Wages to tell Graham, secretary of the Union, thathe was ready to sign a contract and have the men go back to work. He asked Wagesto arrange a conference with Graham, and asked Wages to tell Graham to have acontract ready for his signature when they would meet. The senior Gallagher andGraham met at Corvallis, Oregon, and Gallagher and Graham entered into thefollowing contract: 5The undersigned agree to the following changes in the 1959, 1960, 1961,1962 Sand & Gravel Agreement between Teamsters Locals 324 and the follow-ing employer:1.Wages-25¢ an hour January 1, 1959 to be added to the wage scale thatwas being paid in the contract which expired December 31, 1958. 200 an hourJanuary 1, 1960. 200 an hour January 1, 1961 in all classifications.Agreementto expire March 31, 1962.2.Add Veterans Day as a paid holiday.3.Add 3 weeks vacation after 15 years of employment.4.Add pro-rated vacation clause.5.Add truck and trailer to classification with low-boy and semi-trailer.6.Health & Welfare Oregon Teamster Employers Trust-$15.50 plan tobe paid in July.7.Continue 100 Pension Plan January 1,1959.For the Employer:For the Union:Corvallis Sand & Gravel Co.WARD GRAHAMJOHN GALLAGHER,Pres.Gallagher, Sr., testified that he signed the contract for two reasons: (1) he wasconcerned about the welfare of some of his longtime employees, and (2) the com-pany was losing money at the rate of $500 to $1,000 per day because of the picket-ing, which at that time had been continuous for approximately 60 days.Gallagher, Sr., also testified that on a prior occasion, some 8 years previous tothe present strike, he had stepped into a strike situation at his company and hadsettled the controversy with the Union.His actions, in regard to the two strikesituations, were his only participation in the conduct of labor relations of the com-pany.He also said, that he understood the pickets were placed at Corvallis, whenhis son refused to sign a separate contract with the Union.He was aware of hiscompany's membership in the Association, and had taken nosteps to withdrawthe company from the Association.Nevertheless, he believed he was entirely freeto sign a contract with the Union for his company.As soon as he signed thecontract, the pickets at Corvallis were removed, and on the next morning his plantresumed full-scale operations.Shortly thereafter the capitulation of Builders took place.JamesW. Ash, Jr.,the owner of Builders, testified that on Sunday, July 5, Graham called Ash at hishome and asked him to come to the hotel in Corvallis for a talk.Ash acceptedthe invitation.When he arrived at the hotel he found Graham and Winger, andthe Operating Engineers' representatives,Wages and Jacobs.Graham told Ashthat Corvallis had signed a contract with the Union and he asked Ash if he wantedto have his plant back in operation.Ash said that he would like that.Graham thensaid, "Well, all you've got to do is sign this," and handed to Ash a contract whichGraham had previously signed.This contract was in the same terms as that signedby the senior GallagherAsh demurred and pointed out that the wage increasewas in excess of that which had been accepted as a basis of settlement in the lastnegotiating session.Graham replied that this was the contract that Gallagher had'This proposal is General Counsel's Exhibit No 7 in evidence, a contract entitled"Commercial Rock Products Industry."6General Counsel's Exhibit No 10 in evidence. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned, and that Gallagher would have given the Union anything it asked for.Ashsaid he would have to think it over.However, on the next day, when he observed,that Corvallis had resumed operations, he signed the contract.In his testimony Ash explained that he could not afford not to sign the contractwhen his competitors were operating.°He said that before the picketing beganhis sales ran at a rate of $10,000 per week; during the strike they ran at a rate of$2,000 per week.Upon the execution of these agreements, both Corvallis and Builders resumedfull-scale operations, though the strike of the Union continued at all other plantsof the Association's members.G. The offer of individual contracts to other members of the AssociationA few days later, on June 8, Union Agents Winger and Kelly went to the office ofGeorge A. Lindahl, an officer of Central Paving Company and Valley ConcreteCompany, both members of the Association, and both of whom were being picketedat that time.They presented a copy of the contract signed by Corvallis to himand told him that they would like to see him sign a similar contract, and that ifhe did so Central Paving Company and Valley Concrete Company would be per--mitted to resume operations.Lindahl refused to sign.At about the same date,Winger and Kelly also approached Clarence Feller, owner of Commercial Sandand Gravel, another Association member, and offered his company the same propo-sition.Feller likewise refused to sign.H. Final meetings of the parties in the multiemployer bargainingOn July 24, representatives of the parties again met and in this meeting, Crosby,.of the Union, assured Blair, of the Association, that if Blair would recommend thathismembers withdraw the various charges they had filed against the Union, thathe would be inclined to request his members to cross the Operating Engineers'picket line.This seemed to dispose of all issues between the parties.However, when representatives of the parties again met on August 1, 1959,Graham stated that the Union would have to have a wage increase in the thirdyear of the proposed contract, instead of the wage-reopener, previously discussed.Shortly thereafter, the meeting was adjourned and that was the status of negotia-tions at the time of the hearing.1.The decertification proceeding at BuildersOne other facet of the coduct of the parties merits exposition here.It is undisputed that on May 21, 1959, certain employees of Builders filed apetition with the Regional Office of the Board requesting the decertification of theUnion and Engineers Local No. 701 as their bargaining representative.TheRegional Director assigned the petition to Robert Wiener for investigation.Herequested Builders to supply information as to the names and classifications of itsemployees and certain other information bearing on the question of interstatecommerce.In the course of his investigation, Wiener suggested that Ash write the followingletter in order to permit his employees to have a decertification election.On May26, 1959, Ash wrote to the Association, attention of Blair, who was still acting as-representative of Builders, the following letter, with a carbon copy to the Union:DEAR SIR: Please be advised that it is our desire to withdraw from the multi-employer bargaining unit of the Cascade Employer's Association with regardto the negotiation with Teamsters Local 324 effective this date.Yours truly,BUILDERS SUPPLY COMPANY,By JOHN W. ASH, Jr.On June 17, 1959, the Regional Director dismissed the petition in the proceeding,stating the following:As a result of the investigation, it appears that, because the labor organizationsnamed in your decertification petition (Hoisting & Portable Engineers Local701; Teamsters Local Union 324) are not covered by an agreement with theemployer named herein for the units described, within the meaning of Section9A second competitor at Corvallis, Consor, was not a member of the Association and not-here involved. GENERAL TEAMSTERS LOCAL UNION NO. 324, ETC.4979(a) of the Act, further proceedings are not warranted at this time. I amtherefore dismissing the petition in this matter.Copies of the Regional Director's letter were set to the Union and EngineersLocal 701, to attorneys for the Union, and to Pat Blair, representative of theAssociation.ConcludingFindingsUpon the undisputed evidence, I find that the Union has committed the unfairlabor practicesalleged inthe complaint, thereby violating Section8(b)(1)(B) and8(b)(3) of the Act.The undisputedevidenceestablishes that for many years the Association and theUnion bargained on the basis of a multiemployer appropriate unit. In the year1959, bargaining for a new contract was initiated on the same basis with the samecommittee representing the parties. It appears that this was progressing fruitfullywhen the Union embarked on the course of conduct alleged in the complaint. Inthe light of all the evidence, it is clear that the purpose and intent of the Unionin this course of conduct was to destroy the multiemployer unit and to rid itselfof the Association, as the representative of the employers.This is clearly seenfrom- (1) The demand of Kelly to Gallagher, Jr., that he sign the separate contractbefore noon; (2) the immediate picketing of Corvallis when Gallagher, Jr., refusedto sign;(3)Kelly's undisputed statement to Gallagher, Jr., that henceforth theUnion would not deal with the Association but only with individual companies;and (4) Kelly's disregard of Gallagher, Jr.'s, protest that the company was bargain-ing through the Association in the multiemployer negotiations.From the evidence, it appears that the Union chose Corvallis as the initial ob-jective ofits schemebecause of two factors in the relationship of Corvallis with theAssociation.These were: (1) Corvallis had for a period of time, some yearsbefore, left the Association; and (2) on a prior occasion Gallagher, Sr., had settleda strike with the Union.Upon the signing of the separate contract by Gallagher,Sr., in the instant situation, the Union's scheme reached fruition and was fullydisclosed in the successive offers of the same contract to Builders, Valley ConcreteCo., and Commercial Sand and Gravel Co. If all of these companies had signedseparate contracts, the individual companies would have been shorn of their freelychosen representative, themultiemployer appropriate unit destroyed, and theAssociation excluded from all future bargaining.This purpose was fully achievedin the case of Corvallis and Builders for thosecompaniesadmittedly bowed to theeconomic coercionof the Union; abandoned their chosen representativeand signeda separate contract with the Union.Surely, in the light of that evidence, thosecompanies were coerced and restrained in the choice of their bargaining representa-tive in violation of Section 8(b) (1) (B).It is equally clear, that this conduct of the Union constituted a refusal to bargainin violation of Section 8(b)(3) of the Act.That the term "collective bargaining"encompasses the duty to bargain "in good faith" has been stated in too many cases,to need repetition here.How then mustwe assessthe good faith of union repre-sentatives,who sit ata bargainingtable conducting fruitful negotiations with arepresentative of employers, on the basis of a multiemployerunit, inaccordancewitha longhistory of such bargaining, and who then leave themeeting and initiatestepsto destroy the multiemployerunit,and to deprive the individual employersof the services of their freely chosen representative?Upon the undisputed evi-dence, I find that the Union by "going behind the back" of the Association, demand-ing a separate contract from Corvallis, and supporting that demand by a strike, hasfailed in its duty to bargain in good faith with the Association as the representativeof the employers in the duly constituted appropriateunit andhas violated Section8(b)(3) of the Act.I also find that the Union committed a second offense of the same section by itsstrike at Builders and its coercion of that company to sign a separate contract 7Upon the undisputed evidence, I also find that Corvallis signed an individual con-tract with the Union on July 5, and that Builderssigned a similarcontract on July 6.The evidence establishes and I find that these contracts were the direct effect of theunfair labor practices of the Union found above. It is well-settled law that acontractobtained as a result of an unfairlabor practice may not be used as the basisof advantage to the violatorof the Act.Therefore, the Trial Examiner finds uponthe entirerecord thatthe separate contractsexecuted by the Union with Corvallis7Elliott v. Local Union No.49, of the Sheet Metal Workers'Association, et al.(NewMexico Sheet Metal Contractors Association,Inc.),122 NLRB 1192.560940--61-vol. 127-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDand with Builders are void and of no force and effect.8In making this finding, I ammindful of the fact that both parties are before the Board in this proceeding, Cor-vallis and Builders, through the Association,their duly constituted bargaining repre-sentative in an appropriate multiemployer unit, who is the Charging Party herein,and the Union,who is the Respondent.9Certain arguments advanced by the Union in its defense have been considered'and rejected by the Trial Examiner in making the decision set forth above. Someof the contentions warrant mention here.One such argument is based on the fact that on July 3, Gallagher,Sr., requestedGraham of the Union to meet with him. The Union lays emphasis on the fact thatGallagher, Sr.,asked for this meeting and that the Union did not seek out Gallagher,Sr.I can attach no significance to this fact,forGallagher,Sr.'s action was thedirect result of and a capitulation to the Union'sdemand of May 11. The contractdemanded on May 11, and the contract signed on July 5, are practically identical.That Gallagher,Sr., delayed his capitulation for a period of time does not changethe culpability of the Union as established on May 11; on that date the unfair laborpracticeswere consummated,by the Union'sunlawful demand,and its coercivepicketing that supported its demand.On that date the violation of the Act by theUnion was complete, and neither the Union nor Gallagher could undo the viola-tion by later conduct.The Union bases a second argument on the letter of Ash to the Association, datedMay 26,in which Ash stated that Builders withdrew from the multiemployer bar-gaining unit.This letter must be related to the context in which it was written. Itwas written in the course of the decertification proceeding before the Board, of whichthe Union had notice.This proceeding was dismissed on the ground that Builderswas a member of the multiemployer unit,and Builders'employees were only a frac-tion of the total employees in the total multiemployer unit.Of this decision, whichreaffirmed the existence and apropriateness of the multiemployer unit,the Union hadnotice.I cannot credit the Union'sclaim, under these circumstances,thatAsh'sletter of May 26, either misled the Union in its later dealing with Builders, or gaveit the right to deal with Builders, as it did.Especially,is this true when the un-disputed evidence is that at all times Ash informed the union agents that the As-sociation was Builders'representative in the multiemployer negotiations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section III, above,occurring in connec-tion with the operations of the Association, and its members,described in section I,above, have a close, intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Union has violated Section 8(b)(1)(B) and 8(b)(3) ofthe Act,I shall recommend that it cease and desist therefrom and take certain af-firmative action designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record inthis proceeding,Imake the following:CONCLUSIONS OF LAW1.General Teamsters Local Union No. 324, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America, is and has been, atall times material to this proceeding,a labor organization within the meaning ofSection 2(5) of the Act.2.Cascade Employers Association,Inc., and its members are and each of them isan employer within the meaning of Section 2(2) of the Act.8Sdme employers in the early days of the Act used the device of individual contracts ofemployment with employees in an effort to avoid their duty to bargain with the freelychosen representative of their employeesSuch contracts have been uniformly condemnedby the Board,and declared voidThe individual contracts here have the same unlawfulpurpose,and must be similarly condemnedSeeJohn S. Doane Company,63 NLRB 1403,That Corvallis and Builders are still members of the Association,and their employeesstilland (2)indisputable facts under existing Board decisions.SeeRetail Associates, Inc.,120 NLRB 388,Anderson Lithogi aph Company,Inc, at at,124 NLRB 920 ARISTA SERVICE, INC.4993.All employees of the members ofthe above-named organization in the unit,hereafter described,excluding all other employeesof suchmembers, and super-visors as defined inthe Act,constituted at all times pertinent hereto a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9(b)of theAct.Theunit is described as follows:All truckdriversand helpers,levermen,truck mechanicsand helpers, lift jitneyand carrierdrivers,warehousemen(including parts and tool men), greasersand tiremen, excluding office, clerical employees, and supervisors,as definedin the Act.4.The Unionisand has been, at all times materialto this proceeding, the ex-clusive representativeof all the employeesin the aforesaidappropriate unit for thepurposesof collectivebargainingwithin themeaning of Section9(a) of the Act.5.By restraining and coercingemployersin the selectionof the Association astheir representative for the purposes of collective bargaining,as foundabove, theUnionhas engaged in unfair labor practiceswithin themeaning ofSection8(b)(1)(B)of the Act.6.By refusing to bargaincollectively with the Association, as found above, theUnion hasengaged in unfair labor practices within the meaning of Section8(b)(3)of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Arista Service,Inc.andLocal 1, Amalgamated Lithographersof America.Case No. O-CA-6503.April 09, 1960DECISION AND ORDEROn December 21, 1959, Trial Examiner Vincent M. Rotolo issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed as to these allegations.Thereafter the Respondent and the General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, with the following modifications.'We agreewith theTrial Examiner for the reasons set forth in the IntermediateReport that Gabriel Swart was a supervisor,as defined in Section 2(11) :of the Act, inthe Respondent's plant.We,therefore,deem it unnecessary to and do not determinewhether or not Swart,even if not a supervisor,nevertheless was an agent of the Respond-127 NLRB No. 66.